OPINION
RHODES, Bankruptcy Appellate Panel Judge.
After reviewing the record and the parties’ briefs, and after considering their oral arguments, the Panel determines that the bankruptcy court’s findings of fact are not clearly erroneous and its conclusions of law are correct. We therefore affirm the bankruptcy court’s decision for the reasons stated by that court in its well-written opinion entered in Hardesty v. Citifinancial, Inc. (In re Roberts), 402 B.R. 808 (Bankr.S.D.Ohio 2009), and incorporated in In re Friesner.